     Case 8:20-cv-00718-TPB-JSS Document 17 Filed 07/29/21 Page 1 of 3 PageID 125


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


NATHANIEL PENA FELICIANO,

        Plaintiff,

v.                                                    Case No. 8:20-cv-718-TPB-JSS

STYROFOAM MOULDING COMPANY
and ANTONIO CASCO,

        Defendants.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Julie S. Sneed, United States Magistrate Judge, entered on July 9, 2021. (Doc. 15).

Judge Sneed recommends “Plaintiff’s Motion for Default Judgment Against All

Defendants” (Doc. 13) be granted in part and denied in part. No objection to the report

and recommendation was filed, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district

court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error. Macort

v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404,

409 (5th Cir. 1982).

                                      Page 1 of 3
  Case 8:20-cv-00718-TPB-JSS Document 17 Filed 07/29/21 Page 2 of 3 PageID 126


      Upon due consideration of the record, including Judge Sneed’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Sneed’s detailed and well-reasoned factual findings and legal conclusions.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   1. The report and recommendation (Doc. 15) is AFFIRMED and ADOPTED and

      INCORPORATED BY REFERENCE into this Order for all purposes, including

      appellate review.

   2. “Plaintiff’s Motion for Default Judgment Against All Defendants” (Doc. 13) is

      GRANTED IN PART and DENIED IN PART to the extent stated herein.

   3. Nathaniel Pena Feliciano is awarded $18,532 in unpaid overtime wages and an

      additional amount in liquidated damages, totaling $36,704.

   4. Nathaniel Pena Feliciano is awarded $10,800 in back pay and an additional equal

      amount in liquidated damages, totaling $21,600.

   5. Nathaniel Pena Feliciano is awarded $5,372.50 in reasonable attorneys’ fees and

      $550 in costs.

   6. Plaintiffs’ motion is otherwise DENIED.




                                     Page 2 of 3
Case 8:20-cv-00718-TPB-JSS Document 17 Filed 07/29/21 Page 3 of 3 PageID 127


7. The Clerk is directed to enter judgment in favor of Nathaniel Pena Feliciano and

   against Styrofoam Moulding Company and Antonio Casco, jointly and severally, as

   to Counts I and III in Plaintiff’s Complaint (Doc. 1) in the amount of $64,226.50.

   Upon entry of judgment, the Clerk is directed to terminate any pending motions

   and deadlines, and thereafter close this case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this 29th day of

   July, 2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                  Page 3 of 3
